Per Curiam.

Here was no express warranty, as to the quality of the paints. All that was proved upon the trial was, that the clerk of the vendor sold the paints for good paints, and at a fair price ; but this was .not sufficient to raise a warranty. This point has been frequently determined. (2 Caines, 48. 1 Johns. Rep. 96. 129. 274.) If a warranty was to be inferred from these *422circumstances, then, as the court observed, in Snell v. Moses, ( 1 Johns. Rep. 96.) a warranty would be universal, upon every bona fide sale, at the usual price, unless there was a stipulation to the contrary. There was no pretence in this case, that the vendor knew that the paints were of an inferior quality.
Judgment reversed.